                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                AUGUSTA DIVISION


DARIUS ANTWAIN LESTER,

             Plaintiff,

      V.                                              CV 117-162


NANCY A. BERRYHILL,Deputy
Commissioner for Operations of the
Social Security Administration,

             Defendant.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

AFFIRMS the Deputy Commissioner's final decision, CLOSES this civil action, and

DIRECTS the Clerk to enter final judgment in favor ofthe Deputy Commissioner.

      SO ORDERED this <5         day of January, 2019, at Augusta, Georgia.




                                                               [EF JUDGE
                                        UNITED STATES DISTRICT COURT
                                                     DISTRICT OF GEORGIA
